Exhibit 10.46

 

SEPARATION & GENERAL RELEASE AGREEMENT

 

This Separation and General Release Agreement (“Agreement”) is made by and
between Jon Fjeld (“Fjeld”) and Align Technology, Inc. (“Align”). Fjeld and
Align will hereinafter be referred to as the “Parties.”

 

R E C I T A L S

 

WHEREAS, Fjeld was for a time employed by Align until his employment terminated
on July 9, 2004 (the “Termination Date”);

 

WHEREAS, Fjeld and Align (together “the Parties”) wish permanently to resolve
all disputes that exist or may exist between them in the future arising out of
Fjeld’s employment with Align and the termination thereof;

 

NOW, THEREFORE, for and in consideration of the promises and undertakings
described below, the Parties agree as follows:

 

A G R E E M E N T S

 

  A. ALIGN.

 

1. Payment. Align shall make the following payments to Fjeld:

 

  a. Within thirty (30) business days after the Effective Date of this Agreement
(as defined in Section C.8 below), Align shall deliver to Fjeld a check made
payable to “Jon Fjeld” in the gross amount of SIXTY SEVEN THOUSAND FOUR HUNDRED
DOLLARS ($67,400.00) less applicable deductions and withholdings, for which a
2004 Form W-2 shall be issued to Fjeld. This amount represents Fjeld’s calendar
year 2004 Target Bonus prorated for the number of days that Fjeld was employed
in calendar year 2004.

 

  b. Payable in twenty-six (26) equal installments in accordance with Align’s
standard payroll schedule and practices, the gross total amount of TWO HUNDRED
FIFTEEEN THOUSAND TWO HUNDRED FIFTY FIVE DOLLARS ($215,255.00), less applicable
deductions and withholdings, which represents one year of Fjeld’s current Base
Salary. A Form W-2 shall be issued to Fjeld for each year during which these
payments are made.

 

  c. Payable in lump sum on July 9, 2005, less applicable deductions and
withholdings, the gross amount of ONE HUNDRED TWENTY NINE THOUSAND ONE HUNDRED
FIFTY THREE DOLLARS ($129,153.00), which represents the greater of Fjeld’s
calendar year 2004 Target Bonus or actual calendar year 2003 Target Bonus, for
which a 2005 Form W-2 shall be issued to Fjeld.

 

2. COBRA Continuation. If Fjeld is eligible and timely elects to continue
medical coverage for himself and his eligible dependents under COBRA, Align will
pay, on Fjeld’s behalf, the premiums to continue this group health insurance,
including coverage for Fjeld’s eligible dependents; provided, however, that

 

PAGE 1 of 5



--------------------------------------------------------------------------------

Align will pay such premiums only for the coverage for which Fjeld and his
eligible dependents were enrolled immediately prior to the Termination Date.

 

Align shall pay the premiums for such coverage until the earlier of (a) July 9,
2005; (b) the effective date of Fjeld’s coverage by a health plan of a
subsequent employer; or (c) the date Fjeld is no longer eligible for COBRA
coverage. For the balance of the period that Fjeld is entitled to coverage under
COBRA, he shall be entitled to maintain coverage for himself and his eligible
dependents at his own expense.

 

3. Vesting Acceleration. Align will accelerate the vesting of Sixty Nine
Thousand Six Hundred Fifty Seven (69,657) of Fjeld’s stock options and/or
restricted shares so that on the Effective Date, Fjeld will be vested in the
same number of shares Fjeld would have vested in had he remained in service
through the one year anniversary of the Termination Date.

 

  B. FJELD.

 

1. Final Pay. Fjeld represents and warrants that he has received and reviewed
his final paycheck and that he has been paid all salary, wages and the like
earned by him and owed to him by Align, including, but not limited to, all
accrued but unused vacation as well as any reimbursable business expenses. Fjeld
further acknowledges and agrees that he is not entitled to any additional
payments from Align except as set forth in this Agreement.

 

2. Consultation/Assistance. Fjeld agrees that for the three (3) month period
following the Termination Date, he will make himself available to consult with
and assist Align as Align may reasonably request from time to time.

 

3. General Release. Fjeld hereby fully and forever releases, waives, discharges
and promises not to sue or otherwise institute or cause to be instituted any
legal or administrative proceedings against Align or any of its current and
former officers, directors, attorneys, shareholders, predecessor, successor,
affiliated or related companies, agents, employees and assignees thereof
(collectively, the “Company”), with respect to any and all liabilities, claims,
demands, contracts, debts, obligations and causes of action of any nature, kind,
and description, whether in law, equity or otherwise, whether or not now known
or ascertained, which currently do or may exist, including without limitation
any matter, cause or claim arising out of or related to facts or events
occurring prior to the Effective Date of this Agreement, and/or arising from and
relating to Fjeld’s employment with Align or the termination there from,
including, but not limited to any claims for unpaid wages, severance, benefits,
penalties, breach of contract, breach of the covenant of good faith and fair
dealing, infliction of emotional distress, misrepresentation, claims under Title
VII of the Civil Rights Act, under the Age Discrimination in Employment Act,
under the California Fair Employment and Housing Act, under the California Labor
Code, under the Employment Retirement Income and Security Act and under any
other statutory or common law claims relating to employment or the termination
thereof, except any claims Fjeld may have, which, as a matter of law, are not
subject to waiver such as:

 

  a. unemployment insurance benefits pursuant to the terms of applicable law;

 

  b. workers’ compensation insurance benefits pursuant to Division 4 of the
California Labor Code, under the terms of any workers’ compensation insurance
policy or fund of Align;

 

  c. continued participation in certain of Align’s group benefit plans on a
temporary basis pursuant to the federal law known as COBRA; and

 

PAGE 2 of 5



--------------------------------------------------------------------------------

  d. rights or claims under the Age Discrimination in Employment Act (“ADEA”)
that may arise after the date this Agreement is signed.

 

4. Waiver – Civil Code Section 1542. Fjeld understands and agrees that Section
B.3., above, applies to claims, known and presently unknown by Fjeld; and that
this means that if, hereafter, Fjeld discovers facts different from or in
addition to those which Fjeld now knows or believes to be true, that the
releases, waivers, discharge and promise not to sue or otherwise institute legal
action shall be and remain effective in all respects notwithstanding such
different or additional facts or the discovery of such fact. Accordingly, Fjeld
hereby agrees that he fully and forever waives any and all rights and benefits
conferred upon his by the provision of Section 1542 of the Civil Code of the
State of California which states as follows (parentheticals added):

 

A general release does not extend to claims which the creditors [i.e., Fjeld]
does not know or suspects to exist in his favor at the time of executing the
release, which if known by him must have materially affected his settlement with
the debtor [i.e., the Company].

 

5. Confidentiality & Non-Disclosure. Fjeld hereby agrees that he will not,
without compulsion of legal process, disclose to any third party any of the
terms of this Agreement, including the amount referred to herein, either by
specific dollar amounts or by number of “figures” or otherwise, nor shall he
disclose that the fact of the payment of said dollar amount, except that he may
disclose such information to his spouse and he may disclose such information to
his attorneys and accountants to whom, and only to the extent, disclosure is
necessary to effect the purposes for which Fjeld has consulted such attorneys
and accountants. Fjeld agrees that in connection with any disclosure permitted
hereunder, Fjeld shall cause such third party to whom disclosure has been made,
including his spouse, to agree to comply with this covenant of confidentiality
and non-disclosure, and in the event such third party breaches this covenant of
confidentiality and non-disclosure, such breach shall be deemed to have been
committed by Fjeld.

 

6. COBRA Continuation. Fjeld hereby agrees that he will notify Align’s human
resources department when he becomes eligible for medical coverage with a
subsequent employer or otherwise.

 

7. No Other Pending Claims. Fjeld hereby represents and warrants that he has
neither filed nor served any claim, demand, suit or legal proceeding against the
Company.

 

8. No Prior Assignments. Fjeld hereby represents and warrants that he has not
assigned or transferred, or purported to assign or transfer, to any third person
or entity any claim, right, liability, demand, obligation, expense, action or
causes of action being waived or released pursuant to this Agreement.

 

9. Material Inducements. Fjeld hereby agrees and acknowledges that the releases,
waivers and promises contained in this Agreement, including the promises of
confidentiality and non-disclosure, are material inducements for the
consideration described in Section A., above.

 

10. Agreement Inures to Align. Fjeld hereby agrees and understands that this
Agreement shall bind him, and his heirs, executors, administrators and agents
thereof and that it inures to the benefit of Align and its current and former
officers, directors, attorneys, shareholders, predecessors, successors,
affiliated or related companies, agents, employees and assignees thereof.

 

11. Proprietary Information. Fjeld hereby acknowledges and agrees that (a) he is
bound by, and has continuing obligations under, the Proprietary Information and
Inventions Agreement (“PIIA”) signed by him on November 10, 2000, and the
Employment Agreement by and between Fjeld and Align dated March 1, 2003; (b) he
has returned to Align all items of property paid for and/or provided by Align
for his use during employment with Align including, but not limited to, any
laptops, computer and office equipment, software programs, cell phones, pagers,
access cards and keys, credit and calling cards; and

 

PAGE 3 of 5



--------------------------------------------------------------------------------

(c) he has returned to Align all documents (electronic and paper) created and
received by him during his employment with Align, and he has not retained any
such documents, except he may keep his personal copies of (i) documents
evidencing his hire, compensation, benefits and termination (including this
Agreement); (ii) any materials distributed generally to stockholders of the
Company, and (iii) his copy of the PIIA. The PIIA is incorporated herein by this
reference.

 

12. Non-Disparagement. Fjeld agrees not to make any derogatory statements about
the Company and/or the Company’s officers, directors, employees, investors,
stockholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations and assigns.

 

  C. ALIGN AND FJELD.

 

1. Attorneys Fees and Expenses. Each party to this Agreement shall bear their
own respective attorneys’ fees and expenses related to the negotiation of this
Agreement, and each agrees to hold the other harmless from the payment of all
such attorneys’ fees and expenses.

 

2. No Admission. Nothing contained in this Agreement shall constitute, be
construed or be treated as an admission of liability or wrongdoing by Fjeld, by
Align, or by any current or former employee, officer or director of Align.

 

3. Governing Law. California law shall govern the construction, interpretation
and enforcement of this Agreement.

 

4. Severability. If any provision, or portion thereof, of this Agreement shall
for any reason be held to be invalid or unenforceable or to be contrary to
public policy or any law, then the remainder of the Agreement shall not be
affected thereby.

 

5. Arbitration of Disputes Arising from Agreement. Any and all disputes that
arise out or relate to this Agreement or any of the subjects hereof shall be
resolved through final and binding arbitration. Binding arbitration will be
conducted in Santa Clara County in accordance with California Code of Civil
Procedure section 1282, et seq., and the rules and regulations of the American
Arbitration Association then in effect for resolution of commercial disputes.
Each of the Parties understands and agrees that arbitration shall be instead of
any civil litigation, each waives its right to a jury trial, and each
understands and agrees that the arbitrator’s decision shall be final and binding
to the fullest extent permitted by law and enforceable by any court having
jurisdiction thereof. Each of the Parties will bear their own respective
attorneys’ fees and will equally share the cost of arbitration, although the
arbitrator may award the prevailing party his/its reasonable attorneys’ fees and
costs of arbitration except that such fees and costs may not be recovered by
Align that result from Align’s defense against any claim by Fjeld challenging
the waiver, release and discharge of rights under the Age Discrimination in
Employment Act.

 

6. Counterpart Signatures. Fjeld and Align hereby acknowledge that this
Agreement may be executed in counterpart originals with like effect as if
executed in a single original document.

 

7. Time to Consider; Revocation Period; Effective Date. Fjeld understands and
agrees that he may have up to a full twenty-one (21) days after receipt of this
Agreement within which he may review, consider, and decide whether or not to
sign this Agreement, and, if Fjeld has not taken that full time period, that he
expressly waives the remaining time period and will not assert the invalidity of
this Agreement or any portion thereof on this basis. Fjeld further acknowledges
that he should discuss the terms of this Agreement with an attorney of his
choosing. Fjeld also understands that, for the period of seven (7) days after
the date he signs this Agreement, he may revoke the release of his claims under
the Age Discrimination in Employment Act (“ADEA”), in which case this Agreement
shall remain effective and

 

PAGE 4 of 5



--------------------------------------------------------------------------------

enforceable in all other respects but the payments in Section A.1. will each be
reduced by 40%. Fjeld understands that if he wishes to revoke his release of
claims under the ADEA, he must deliver written notice of revocation, no later
than the seventh day after he signs this Agreement, to:

 

Align Technology, Inc.

Attn. Human Resources

881 Martin Ave.

Santa Clara, CA 95050

Facsimile: (408) 470-1207

 

Fjeld further understands that the Effective Date of this General Release will
be the eighth day after both of the Parties have signed it and it has been
delivered to Align. Fjeld understands that he should deliver his signed General
Release to Align via the address, above.

 

8. Results of Negotiation; Knowing and Voluntary Execution. The Parties hereby
acknowledge that this Agreement is the result of negotiation between them, that
each were represented by an attorney of their own choosing in deciding whether
or not to sign this Agreement and that each has read and understands the
foregoing Agreement and that each affixes their respective signature to this
Agreement knowingly, voluntarily and without coercion.

 

9. Entire Agreement; Modification. The Parties hereby acknowledge and agree that
except for any pre-existing stock, stock option and/or purchase agreement(s)
between Fjeld and Align, and any amendments and waivers thereto, no promises or
representations were or are made which do not appear written in this Agreement.
The Parties agree that this Agreement contains the entire agreement by Fjeld and
Align, and that neither is relying on any representation or promise that does
not appear in this Agreement. The Parties further agree that the benefits
provided in this Agreement fully satisfy any obligations Align may have to
provide any severance or other benefits to Fjeld under that certain employment
offer letter by and between Fjeld and Align dated November 6, 2000, and the
Employment Agreement by and between Fjeld and Align dated March 1, 2003. This
Agreement may be changed only by another written agreement signed by Fjeld and
the Chief Executive Officer of Align.

 

10. Enforcement Costs. If an action is brought by either party for breach of any
provision of this Agreement, the non-breaching party shall be entitled to
recover all reasonable attorneys’ fees and costs in defending or bringing such
an action.

 

Date: July 14, 2004       /s/ John Fjeld         Align Technology Inc.: Date:
July 9, 2004       By:  

/s/ Pat Wadors

           

Name

 

Pat Wadors

           

Title

 

Vice President

Human Resources

 

PAGE 5 of 5